DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20,25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao to (US  20180092070)  
Regarding claims 19,25 , Liao teaches method of wireless communication performed by a network entity, the method comprising: generating downlink control information (DCI)( [0027] discloses eNB 202 comprises a scheduling module 225 that provides downlink scheduling and uplink grant, a basic DCI configurator 226 that provides basic scheduling information over physical layer signaling, an extended DCI configurator 227 that provides extended scheduling information over physical layer signaling, and an RRC configuration circuit 228 for providing higher layer DCI parameters. [0029] discloses the basic DCI is located in the PDCCH region, while the extended DCI is located in the PDSCH region. When UE decodes the basic DCI, the UE determines the location and the size of the extended DCI based on the location of the basic DCI, the signaling in the basic DCI, or combination of the previous two options) and transmitting, to a user equipment (UE), a physical downlink shared channel (PDSCH) that includes the DCI and that does not include any media access control (MAC) header;([0029] discloses the basic DCI is located in the PDCCH region, while the extended DCI is located in the PDSCH region. When UE decodes the basic DCI, the UE determines the location and the size of the extended DCI based on the location of the basic DCI, the signaling in the basic DCI, or combination of the previous two options)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,5,10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to (US  20180092070) in view of  Oh to (US20200275482)

Regarding claims 1, 10 , Liao teaches a method of wireless communication performed by a user equipment (UE), the method comprising: receiving, from a network entity, a physical downlink shared channel (PDSCH) that includes downlink control information (DCI) and that does not include any media access control (MAC) header;([0029] discloses the basic DCI is located in the PDCCH region, while the extended DCI is located in the PDSCH region. When UE decodes the basic DCI, the UE determines the location and the size of the extended DCI based on the location of the basic DCI, the signaling in the basic DCI, or combination of the previous two options) and 
Liao does not explicitly teach processing the DCI based on the PDSCH not including any MAC header

However, Oh teaches processing the DCI based on the PDSCH not including any MAC header([0177] discloses the terminal may acquire DCI transmitted through the detected PDCCH 810. Through the received DCI, the terminal may acquire scheduling information for a downlink data channel or an uplink data channel 840. The DCI may include information on a resource region (or PDSCH transmission region) through which the terminal should receive downlink data (or a PDSCH) transmitted from the BS or information on a resource region that the terminal receives from the BS for transmission of uplink data (or a PUSCH). There is no MAC header received on DCI)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao include processing the DCI based on the PDSCH not including any MAC header, as suggested by Oh. This modification would benefit the system as design choice.
Regarding claims 5,14 the combination of Liao and Oh teaches , wherein one or more time resources allocated to the DCI, one or more frequency resources allocated to the DCI, or both are associated with a different location than one or more time resources, one or more frequency resources, or both, respectively, allocated to a physical downlink control channel (PDCCH) (Liao, [0029] discloses the basic DCI is located in the PDCCH region, while the extended DCI is located in the PDSCH region. When UE decodes the basic DCI, the UE determines the location and the size of the extended DCI based on the location of the basic DCI, the signaling in the basic DCI, or combination of the previous two options).

Claim(s) 2-3,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to (US  20180092070) in view of  Oh to (US20200275482) further in view of Nammi to (US 20190261217)

Regarding claims 2,11 the combination of Liao and Oh does not explicitly teach  further comprising receiving, from the network entity, a second PDSCH that includes a downlink data packet, wherein the DCI includes a first cyclic redundancy check portion, wherein the downlink data packet includes a second cyclic redundancy check portion, and wherein a size of the first cyclic redundancy check portion is the same as a size of the second cyclic redundancy check portion

However, Nammi teaches eceiving, from the network entity, a second PDSCH that includes a downlink data packet, wherein the DCI includes a first cyclic redundancy check portion, wherein the downlink data packet includes a second cyclic redundancy check portion, and wherein a size of the first cyclic redundancy check portion is the same as a size of the second cyclic redundancy check portion ([0046] discloses utilization of LDPC codes. LDPC codes are a class of linear block codes where the parity check matrix is sparse (low density of 1 s). When iterative decoding is applied at the receiver… utilize fewer bits to convey RV information to a UE. Although, the specification describes redundancy version indication in DCI for PDSCH, the aspects disclosed herein are not limited to PDSCH and can applicable for redundancy version indication in DCI for Physical Uplink Shared Channel (PUSCH) transmission)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Oh include eceiving, from the network entity, a second PDSCH that includes a downlink data packet, wherein the DCI includes a first cyclic redundancy check portion, wherein the downlink data packet includes a second cyclic redundancy check portion, and wherein a size of the first cyclic redundancy check portion is the same as a size of the second cyclic redundancy check portion, as suggested by Nammi. This modification would benefit the system as design choice.
Regarding claims 3,12 , the combination of Liao and Oh does not explicitly teach  further comprising: receiving, from the network entity, a second PDSCH that includes a downlink data packet; and decoding the DCI and the downlink data packet according to the same low density parity check (LDPC) code

However, Nammi teaches receiving, from the network entity, a second PDSCH that includes a downlink data packet; and decoding the DCI and the downlink data packet according to the same low density parity check (LDPC) code ([0046] discloses utilization of LDPC codes. LDPC codes are a class of linear block codes where the parity check matrix is sparse (low density of 1 s). When iterative decoding is applied at the receiver… utilize fewer bits to convey RV information to a UE. Although, the specification describes redundancy version indication in DCI for PDSCH, the aspects disclosed herein are not limited to PDSCH and can applicable for redundancy version indication in DCI for Physical Uplink Shared Channel (PUSCH) transmission)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Oh include receiving, from the network entity, a second PDSCH that includes a downlink data packet; and decoding the DCI and the downlink data packet according to the same low density parity check (LDPC) code, as suggested by Nammi. This modification would benefit the system as design choice.
Claim(s) 4,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to (US  20180092070) in view of  Oh to (US20200275482) further in view of Kuchibhotla to (US 20170223687)
Regarding claims 4,13, the combination of Liao and Oh does not explicitly teach   wherein processing the DCI comprises parsing the DCI based on a first cyclic redundancy check (CRC) mask that is different than a second CRC mask associated with parsing DCI received in a physical downlink control channel (PDCCH) or in a downlink data packet that includes a MAC header

However, Kuchibhotla teaches wherein processing the DCI comprises parsing the DCI based on a first cyclic redundancy check (CRC) mask that is different than a second CRC mask associated with parsing DCI received in a physical downlink control channel (PDCCH) or in a downlink data packet that includes a MAC header ([0062] discloses the LL data information (LDI or LL DCI) monitored in the first region can be distinguished from the DCI of the control channels monitored in the same region based on Cyclic Redundancy Check (CRC) masking with different CRC masks. This is especially suitable when the DCI format size(s) of the low latency DCI format(s) are same as one of the DCI format sizes used for control channel monitoring. During blind decoding (or monitoring) of control channels for DCI that contains PDSCH data assignments, the device may assume that the CRC of the DCI is encoded or scrambled with a device specific identifier, for example a Cell-Radio Network Temporary Identifier (C-RNTI); or a common identifier)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Oh include wherein processing the DCI comprises parsing the DCI based on a first cyclic redundancy check (CRC) mask that is different than a second CRC mask associated with parsing DCI received in a physical downlink control channel (PDCCH) or in a downlink data packet that includes a MAC header, as suggested by Kuchibhotla. This modification would benefit the system as design choice.

Claim(s) 6-7,9,15-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to (US20180092070) in view of Oh to (US20200275482) further in view of in view of  Yi to (US20210352638) 

Regarding claims 6,15 , the system of Liao and Oh does not explicitly teach further comprising receiving, from the network entity, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI 

However, Yi teaches receiving, from the network entity, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI ([0172] discloses a default DCI format group which contains fallback DCI. The fallback DCI may be configured by RMSI or may be prefixed. As the fallback DCI may be shared with CORESET for RMSI, the size of the fallback DCI may be defined by PBCH, if the size of scheduling RMSI is not be used for the size of the default DCI format group. In other words, the default DCI format group with fixed size, which may be configured by PBCH or RMSI or predefined, carrying at least fallback DCI(s) may be defined)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao and Oh include receiving, from the network entity, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI, as suggested by Yi. This modification would benefit the system as design choice.

Regarding claims 7,16 the system of Liao and Oh and Yi teaches wherein the one or more RMSI messages further indicate a modulation and coding scheme (MCS) corresponding to the PDSCH([Yi, [0310] discloses coding rate and modulation order may be jointly indicated by MCS field in DCI, and scaling factor may be used to increase or decrease TBS value by multiplying scaling factor to the formula for TBS determination, without changes on other parameters such as scheduled resources, coding rate, and modulation order)
Regarding claims 9,18 , the system of Liao and Oh and Yi teaches wherein the DCI is processed based on a modulation and coding scheme (MCS), one or more transmission parameters, or both, that are preconfigured at the UE(Yi,[0310] discloses coding rate and modulation order may be jointly indicated by MCS field in DCI, and scaling factor may be used to increase or decrease TBS value by multiplying scaling factor to the formula for TBS determination, without changes on other parameters such as scheduled resources, coding rate, and modulation order)

Claim(s) 20,24,26,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao to (US  20180092070) in view of in view of  Yi to (US20210352638) 

Regarding claims 20,26 , Liao does not explicitly teach comprising transmitting, to the UE, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI 

However, Yi teaches receiving, from the network entity, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI([0172] discloses a default DCI format group which contains fallback DCI. The fallback DCI may be configured by RMSI or may be prefixed. As the fallback DCI may be shared with CORESET for RMSI, the size of the fallback DCI may be defined by PBCH, if the size of scheduling RMSI is not be used for the size of the default DCI format group. In other words, the default DCI format group with fixed size, which may be configured by PBCH or RMSI or predefined, carrying at least fallback DCI(s) may be defined)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao include receiving, from the network entity, one or more remaining minimum system information (RMSI) messages, the one or more RMSI messages indicating one or more time resources allocated for the DCI, one or more frequency resources allocated for the DCI, or both one or more time resources and one or more frequency resources allocated for the DCI, as suggested by Yi. This modification would benefit the system as design choice.

Regarding claims 24,30 Liao does not explicitly teach further comprising: transmitting, during configuration of a particular control resource set (CORESET), a first set of transmission parameters corresponding to the DCI and a second set of transmission parameters; and transmitting a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) to the UE according to the second set of transmission parameters

However, Yi teaches transmitting, during configuration of a particular control resource set (CORESET), a first set of transmission parameters corresponding to the DCI and a second set of transmission parameters; and transmitting a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) to the UE according to the second set of transmission parameters ([0172] discloses a default DCI format group which contains fallback DCI. The fallback DCI may be configured by RMSI or may be prefixed. As the fallback DCI may be shared with CORESET for RMSI, the size of the fallback DCI may be defined by PBCH, if the size of scheduling RMSI is not be used for the size of the default DCI format group. In other words, the default DCI format group with fixed size, which may be configured by PBCH or RMSI or predefined, carrying at least fallback DCI(s) may be defined)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Liao include transmitting, during configuration of a particular control resource set (CORESET), a first set of transmission parameters corresponding to the DCI and a second set of transmission parameters; and transmitting a remaining minimum system information (RMSI) physical downlink control channel (PDCCH) to the UE according to the second set of transmission parameters, as suggested by Yi. This modification would benefit the system as design choice.

Allowable Subject Matter
Claims 8,17, 21-22,27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461